DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on April 5, 2021. Claims 1-2, 5, 7, 13-14, 16, 20, 22-25, 27, 30-31, 37-39, and 41 are pending in the application. Claims 23-25, 27, 30-31, 37-39, and 41 have been withdrawn, and claims 1-2, 5, 7, 13-14, 16, 20, and 22 are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
	The objection to claim 14 is maintained and modified as necessitated by the amendments.
All other objections to the claims are withdrawn in view of Applicant’s amendment.
The rejection of claims 20 and 22 under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) is withdrawn in view of Applicant’s amendment.

	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on April 5, 2021.  These drawings are acceptable.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 6 of the claim, “the device” should read “the microfluidic device” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 13-14, 16, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “a spacer of 1 to 100 µm” in line 7 of the claim. The specification does not contain support for a spacer of 1 to 100 µm, but instead discloses that a spacer is disposed at a distance that ranges from 1 to 100 µm from the actuation layer (see para. [0024] of the instant US PGPub). Where does this distance start and end? Is it the bottom or the top of the spacer that is disposed at a distance that ranges from 1 to 100 µm from the actuation layer? The specification 
Claims 1-2, 5, 7, 13-14, 16, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said chemically patterned” in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is also unclear how “chemically patterned” can be a light pattern electrode. Instead, the instant specification discloses that the chemically patterned layer comprises a light pattern electrode (see para. [0044] of the instant US PGPub). Examiner suggests amending “a chemical patterned layer” in line 11 to read “a chemically patterned layer” and amending “said chemically patterned” in line 13 to read “said chemically patterned layer” for consistency and clarity. Claims 2, 5, 7, 13-14, 16, 20, and 22 are rejected as dependent thereon.
Claim 1 recites the limitation “at least a portion of said dynamically configurable layer” in lines 16-17 of the claim. It is unclear whether or not this limitation refers to the same portion as the previously recited “at least a portion of the dynamically configurable layer” in line 12 of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1).
Regarding claim 1, Cabuz teaches a system comprising a microfluidic device (an actuator device having micrometer dimensions, abstract, col. 2, ln. 57, col. 5, lns. 23-25) comprising:
a chamber comprising actuation medium (a chamber 37 filled with an appropriate fluid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16-19);
an electrode layer comprising at least one electrode (a pattern array of electrodes 34, Fig. 3, col. 3, ln. 52); and
a dynamically configurable layer (a flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59),
wherein at least a portion of the electrode layer has one or more layers of dielectric material deposited thereon (a dielectric layer 38 is applied on top of the pattern array of electrodes 34, Fig. 3, col. 3, lns. 52 & 57-58).
Cabuz is silent with respect to a spacer, and therefore fails to teach a spacer of 1 to 100 µm being disposed over the one or more layers of dielectric material and supporting the dynamically configurable layer. However, Heikenfeld teaches an electrofluidic display pixel comprising an electrode, a dielectric, a voltage source, and a channel formed between first and second substrates and containing a fluid (abstract) like that of Cabuz. Heikenfeld teaches spacers 
Modified Cabuz teaches a control unit (control electronics 36, Fig. 3, col. 3, lns. 56-57).
The limitations “establish and modulate an electric field via the at least one electrode so as to induce a predetermined and variable pressure on at least a portion of said dynamically configurable layer, and deform the dynamically configurable layer in response to the predetermined and variable pressure” are functional limitations and intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that the control electronics controls application of power from the power supply (abstract, col. 3, lns. 56-57, col. 5, lns. 6-8), and that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23). Modified Cabuz also teaches that the pattern array of electrodes 34 apply desired forces 
Examiner notes that since the claim recites “wherein any one of’ in line 5 of the claim before reciting features (i) and (ii), then Modified Cabuz reads on the claim because Modified Cabuz teaches feature (i) as recited supra.
Examiner further notes that Applicant has written the limitation “optionally wherein said chemically patterned is a light pattern electrode” as optional, so this limitation is given negligible patentable weight.
Regarding claim 2, Modified Cabuz teaches wherein said actuation medium comprises a liquid selected from Newtonian liquid and non-Newtonian liquid (the appropriate liquid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16-19; Examiner interprets the appropriate liquid of Modified Cabuz to read on a liquid selected from Newtonian liquid and non-Newtonian liquid because a liquid is either Newtonian or non-Newtonian).
Examiner further notes that Applicant has written the limitation “optionally wherein said non-Newtonian liquid comprises a material selected from the group consisting of Poly(acrylic 
Regarding claim 5, Modified Cabuz teaches wherein said actuation medium is in fluid communication with said dynamically configurable layer (the appropriate fluid for actuation is in fluid communication with the flexible cover 35, Fig. 3, abstract, col. 2, lns. 15 & 57-62, col. 3, lns. 59-62, col. 4, lns. 4-10 & 16-19).
Regarding claim 7, Modified Cabuz teaches wherein said at least one electrode is selected from the group consisting of platinum, gold, silver, aluminum, titanium, antimony, bismuth, carbon, iridium, zinc oxide, and indium tin oxide (ITO), or any combination thereof (preferred electrodes 34 are aluminum electrodes, Fig. 3, col. 3, ln. 52, col. 5, ln. 1).
Regarding claim 14, Modified Cabuz teaches wherein: said dynamically configurable layer has a thickness of 10-500 µm (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60; the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns, col. 5, lns. 23-25), and optionally is an elastic membrane comprising a polymer selected from the group consisting of: poly(dimethylsiloxane) (PDMS), low density Poly(ethylene) (LDPE), Poly(vinyl chloride) (PVC), and Poly(imide), or a combination thereof (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60).
Examiner further notes that Applicant has written the limitations “optionally is an elastic membrane comprising a polymer selected from the group consisting of: poly(dimethylsiloxane) (PDMS), low density Poly(ethylene) (LDPE), Poly(vinyl chloride) (PVC), and Poly(imide), or a combination thereof,” “optionally, the device further comprises a ceiling comprising one or more .
Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) as applied to claim 1 above, and further in view of Culbertson et al. (US 2012/0273702 A1) (provided in Applicant’s IDS filed on August 21, 2019), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide”) with respect to claim 13 and Material: PDMS (polydimethylsiloxane), Material Property Database, MIT (2020) (hereinafter “MIT PDMS”) with respect to claim 13.
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60). Modified Cabuz teaches that the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns (col. 5, lns. 23-25). The value of E*h3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m. However, Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract) like that of Modified Cabuz. Culbertson 3 of the deformable PDMS layer of Culbertson at a thickness of 5 microns, wherein “E” is Young’s modulus of said membrane and “h” is a thickness of said membrane, is calculated to be 4.5*10-11 N*m (the Young’s modulus of PDMS is 360 KPa, MIT PDMS), which is a value between 10-13 to 10-9 N*m. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 50 micron metalized KAPTON membrane of Modified Cabuz with a 5 micron deformable PDMS layer as taught by Culbertson in order to yield the predictable result of an electroactive polymer that deforms in at least one dimension in response to having a force applied thereto (Culbertson, para. [0046]). MPEP § 2143(I)(B).
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a photomultiplier tube (PMT), a conductivity detector, a point detector, a radioactive detector, a camera, and any combination thereof. However, Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract) like that of Modified Cabuz. Culbertson teaches that the thickness of the electroactive polymer layer was measured with a microscope and that images of the microfluidic device were captured by a camera (para. [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to include a microscope and a camera as taught by Culbertson because the microscope could measure the 
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8), and that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10), so the actuator device is capable of the recitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions.”
Claims 13, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) as applied to claim 1 above, and further in view of Hansen et al. (US 2003/0061687 A1), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide”) with respect to claim 13.
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60). Modified Cabuz teaches that the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns (col. 5, lns. 23-25). The value of E*h3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m. However, Hansen teaches a microfluidic device (abstract) like that of Modified Cabuz. Hansen teaches wherein the thickness of the membrane and the flexibility of the membrane (Young’s modulus) are result-effective variables. Specifically, Hansen teaches that the thickness of the membrane and the flexibility of the membrane (Young’s modulus) control the deflection of an elastomeric membrane in response to a pressure (para. [0191]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine 3 having a value between 10-13 to 10-9 N*m through routine experimentation because doing so would yield the predictable desired deflection of the elastomeric membrane in response to a pressure.
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a photomultiplier tube (PMT), a conductivity detector, a point detector, a radioactive detector, a camera, and any combination thereof. However, Hansen teaches a microfluidic device (abstract) like that of Modified Cabuz. Hansen teaches that the microfluidic device requires a microscope (para. [0142]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to include a microscope as taught by Hansen because it would reasonably resolve/image the microscopic structure (Hansen, para. [0142]).
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8), and that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10), so the actuator device is capable of the recitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions.”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) as applied to claim 1 above, and further in view of Beerling et al. (US 2007/0234785 A1).
Regarding claim 16, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59). Modified Cabuz fails to teach a liquid atop said dynamically configurable layer. However, Beerling teaches a system for controlling fluid flow in a microfluidic circuit (abstract) like that of Modified Cabuz. Beerling teaches a liquid 324 atop a flexible membrane 306 (Figs. 3A & 3B, para. [0031]), the flexible 
The limitation “allow loading of biological samples therein” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that the liquid 324 can be any liquid (Beerling, para. [0031]), so the liquid is capable of the recitation “allow loading of biological samples therein.”
The limitation “said liquid is configured to allow loading of biological samples therein” is with respect to an article worked upon (biological samples) and not a positively recited element of the device. Inclusion of the material or article worked upon (biological samples) by a structure (device) being claimed does not impart patentability to the claims. MPEP § 2115.
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.

Examiner respectfully disagrees. Although the specification discloses that the spacer is disposed at a distance of e.g., 0.5 μm, 1 μm, 5 μm, 10 μm, 15 μm, 20 μm, 25 μm, 30 μm, 35 μm, 40 μm, 45 μm, 50 μm, 55 μm, 65 μm, 70 μm, 75 μm, 80 μm, 85 μm, 90 μm, 95 μm, 100 μm, 200 μm, 300 μm, 400 μm, 500 μm, 600 μm, 700 μm, 800 μm, 900 μm, 1 mm, 2 mm, 3 mm, 4 mm, or 5 mm, including any value and range therebetween (see para. [0140] of the instant US PGPub), the specification does not disclose the other element that this distance is taken between. The specification does not disclose where this distance starts and ends. Therefore, the claimed dimension of the spacer is not supported by the instant specification.
In the arguments presented on pages 10-11 of the amendment, Applicant argues that Cabuz does not disclose or suggest a system comprising a microfluidic device having an electrode layer (in the base of the chamber or in the dynamically configurable layer) and a control unit for establishing and modulating an electric field leading to predetermined and variable pressure gradients within the chamber and towards the dynamically configurable layer, and in response the deformation of dynamically configurable layer. Applicant asserts that this predetermined and variable pressure results in predetermined topological or deformation structure such as zones or grooves on the elastic membrane.
Examiner respectfully disagrees. Claim 1 recites the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP § 2111.03(I). Therefore, claim 1 does not exclude an electrode within the moveable cover when there is an electrode in the base of the device. Additionally, the recitation “any one of’ in line 5 of claim 1 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                            p